Citation Nr: 1827198	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-25 787		DATE
	

THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

ORDER

Service connection for cervical and lumbar spine disabilities is denied.


FINDINGS OF FACT

1.  The medical evidence of record does not support a nexus between the in-service motor vehicle accident and the current cervical spine disability.

2.  The medical evidence of record does not support a nexus between the in-service motor vehicle accident and the current spine disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2017).

2.  The criteria for establishing entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1131, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty with the United States Navy from December 1990 to April 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in June 2015.  This case was previously before the Board in April 2016, when it was reopened and denied; the Veteran subsequently appealed the case to the Court of Appeals for Veterans Claims.  The Court remanded the substantive issues of entitlement to service connection for degenerative arthritis of the lumbar and cervical spines to the Board for further appellate review.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Here, there is ample evidence of the Veteran's current cervical and lumbar spine disabilities.  He was diagnosed with cervical stenosis and chronic lumbar strain, and has been treated for these since 2005.  A June 1997 complaint of neck pain resulted in a normal x-ray, but diagnostic imaging in 2005 and later indicates disc protrusions, degenerative disc disease, and cervical spondylosis and stenosis.

While in service, the Veteran was involved in a single-car motor vehicle accident (MVA) in July 1993, in which his truck rolled over four times and was totaled.  The Veteran contends that this MVA is linked to his current neck and back disabilities; he testified that he experienced back and neck pain immediately after the MVA that persisted until he eventually sought treatment for it in 2005.  The Veteran testified that, for various reasons, he did not seek treatment for his neck and back pain until 2005, but rather treated it with over-the-counter medications.

There are three pieces of medical evidence in the record that the Veteran contends support the finding of a nexus between the MVA and the Veteran's current disabilities, and four that do not.  

The first is a medical opinion that supports a nexus is a February 2009 letter from the Veteran's VA physician.  The physician asserted that the Veteran's chronic pain began during service with the MVA, and that the Veteran sought treatment from military doctors for this chronic pain.  The physician concluded that the MVA, "may surely be considered the etiology and instigating event for [the Veteran]'s current condition."  The physician did not offer any rationale for this conclusion, such as how the "instigating event" in 1993 could lead to development of his current cervical spine disability with a normal x-ray in 1997, or address the gap in complaints of neck and back pain following the MVA until discharge from service.

Next, an October 2009 private medical opinion stated that the chronic neck and back pain reported by the Veteran "seems to relate to an initial injury occurred while in the military" [sic].  The physician did not state any level of certainty regarding the nexus between the MVA and the Veteran's current disability, and does not address that the Veteran's first documented complaint of back pain after the July 1993 MVA was on his separation examination in March 1994, when the Veteran related his back pain over the prior four months to a new bed.  

Finally, a May 2010 private treatment note mentioned a history of cerebral concussion in the military.  However, this note references a medical history reported by the Veteran, and not diagnoses made by medical personnel.

As for the medical evidence that does not support a nexus, the first is a June 2009 VA spine examination, in which the examiner opined that the MVA is less likely than not the cause of the Veteran's current disabilities.  Although in the conclusion, the examiner summarized the Veteran's history of complaints of pain as having a gap between the MVA until 2005, the examiner did review the record closely and note the complaints of neck pain in 1997, which resulted in a normal x-ray and no further treatment.  The examiner based the negative opinion on the lack of documentation of complaints of pain for significant lengths of time following the MVA, which suggested the lack of any chronicity of symptoms.

Next, a July 2010 VA examination noted the Veteran's history of complaints of neck and back pain.  The examiner noted that a single MVA in 1993 could cause the current disabilities, but was unable to state with any certainty that this was what did occur.  The examiner noted that stating as much would be mere speculation.

Next, the examiner in a July 2012 VA examination based a negative nexus opinion on the Veteran's documented complaints of pain and his related reports.  The examiner highlighted a 2006 VA treatment note in which the Veteran complained of neck pain over the prior two years only, as well as the Veteran's March 1994 separation examination in which he complained of back pain over only the prior four months, relating it to the purchase of a new bed and not the MVA eight months prior.  The examiner further noted that, after the discharge examination, the first documented complaint of back pain was in 2010.  The examiner further reasoned that the MVA was not likely the cause of the current disabilities because, after service, the Veteran was able to work as a relay technician for the power company, which involved physical exertion including heavy lifting and climbing poles and stairs, and was able to do so using only over-the-counter pain medications.

The Veteran disputed the characterization of his work after military service as requiring heavy lifting by submitting job descriptions from the power company.  However, the Veteran also reported in a September 2012 written statement that the July 2012 examiner asked him if he did heavy lifting on the job, and that he replied that he did.  As the Veteran's job was not a part of the record, the information the examiner included in the opinion likely came from the interview with the Veteran at the examination and is therefore a credible piece of information used in rationalizing the negative nexus opinion.

Finally, the Board obtained another medical opinion from an expert in neurosurgery to help clarify the evidence in this case.  The December 2017 expert opinion was based on a review of the record, and concluded that the Veteran's current disabilities are less likely than not caused by the in-service MVA.  The expert, like the other examiners, made note of the relative absence of complaints of back and neck pain for many years after the MVA.  The expert focused on the Emergency Room (ER) report from the date of the MVA, noting that the treatment notes indicate a physical examination occurred and that the Veteran reported no pain in his neck or back; this conclusion is supported, the expert asserted, by the fact that there was no further work-up ordered.  The expert also noted that the treatment note opens with a notation that the Veteran was not reporting pain.  The expert also noted that, although the Veteran reported back pain on his separation examination, he did not report any associated radicular symptoms, such as weakness, numbness, or paresthesias, and that absence of such reports is consistent with the opinion that the MVA did not cause lingering injury.  The expert added that genetic predisposition is a strong risk of degenerative disc disease, and that the gap of over a decade between the MVA and the onset of significant neurological and degenerative symptoms suggests factors outside of the MVA contributing to the Veteran's current disabilities.

The Board notes that Veteran disputes characterizations made in the July 1993 ER report upon which the expert relied - specifically that he walked in to the ER unaided and that he did not report neck and back pain.  The Veteran submitted a written statement from his brother, who accompanied him to the ER in 1993, as support.  The written statement does not specify how the Veteran entered the ER, only that the Veteran's brother accompanied him, and asserted that the brother did not see the doctor when they entered.  The ER report does not specify how the doctor obtained the information that the Veteran walked in to the ER; this information could have been reported to him by a nurse, by another doctor, or by the Veteran himself, who also appeared, given the first lines of the treatment note, to have reported to the doctor that he was not experiencing any pain.  Moreover, the Veteran has failed to present credible evidence as to why the doctor working in the ER would misrepresent the Veteran's condition in the medical treatment records.  

There is one other issue involving the ER report.  Many of the copies in the record contain the following line of treatment notes:  "(-) LOC [loss of consciousness], (-) head trauma, (-) [illegible], (+) neck pain, (+) back pain."  However, an official copy of the report in the Veteran's service treatment records reads:  "(-) LOC, (-) head trauma, (-) [illegible], (-) neck pain, (-) back pain."  It is unclear how or by whom the copy of the ER report was altered, but the Board notes that the official copy, where the Veteran is recorded as not endorsing neck or back pain, is internally consistent with the first line of the treatment note, which reads, "Ø LOC, Ø pain," on both versions of the document.

The Veteran also disputes the reliance of the examiners on the record not containing documented complaints of pain.  He reports that he continued using over-the-counter pain medication to treat the neck and back pain he experienced following the MVA until he was able to seek treatment for the pain.  To support this contention, the Veteran highlighted a note in his separation dental examination where he reported taking Motrin regularly.  However, like his relation of the back pain to his new bed and not the MVA, here he reported taking the medication for headaches, and not back or neck pain.  The Board further notes that, at the time of this report, his discharge, the Veteran was able to seek treatment, which the record indicates the Veteran had knowledge of, as he was seen and treated for other ailments and injuries during service.  

After careful review of the foregoing evidence, the Board finds that the competent evidence does not support a nexus between the in-service MVA and the Veteran's current disabilities.  For the reasons explained above, the Board finds the probative medical evidence weighs against the Veteran's claim.  The lay evidence of continuity of back and neck pain following the MVA is limited to the Veteran's own reports.  While the Veteran is competent to report that he was experiencing pain following the MVA, the Board does not find these reports to be credible as the contemporary evidence tends to weigh against this contention.  In fact, the contemporary evidence points to an absence of neck and back pain due to the MVA, as at the time, the Veteran related what complaints of pain he did report to other sources (such as a new bed), and declined to mention to the various healthcare providers that he was involved in a serious MVA less than a year prior.  Accordingly, the Board finds that service connection for cervical and lumbar spine disabilities is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD: 	K. Josey, Associate Counsel

Appellant represented by:		Diane Haar, Esq.



Department of Veterans Affairs


